                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               EASTERN DIVISION

  BRENTON L. GRICE and LATEQUA                    ) CIVIL ACTION 4:20-cv-240
  L. BROWN, individually and on behalf            )
  of all others similarly situated,               )
                                                  )
                         Plaintiffs,              )
                                                  ) COLLECTIVE ACTION
            v.                                    ) COMPLAINT
                                                  )
  ATLANTIC WIRELESS                               )
  COMMUNICATIONS, INC.,                           )
                                                  )
                         Defendant.

       Plaintiffs, Brenton L. Grice (“Grice”) and Latequa L. Brown (“Brown”) (together

“Plaintiffs”), individually and on behalf of all other similarly-situated employees, by and

through their counsel, bring claims as a Collective Action pursuant to the Fair Labor

Standards Act, 29 U.S.C. §§201 et seq. (the “FLSA”), against Atlantic Wireless

Communications, Inc. (“AWC” or “Defendant”), and allege, upon personal belief as to

themselves and their own acts, and as for all other matters, upon information and belief,

and based upon the investigation made by their counsel, as follows:

                                   NATURE OF ACTION

       1.        Plaintiffs contend that Defendant violated the Fair Labor Standards Act of

1938, 29 U.S.C. §§ 201, et seq. (“FLSA”) by knowingly suffering and/or permitting

Plaintiffs and the putative Collective members (“Collective”) to work in excess of 40 hours




                                              1

            Case 4:20-cv-00240-BO Document 1 Filed 12/29/20 Page 1 of 11
per workweek without properly compensating them for all overtime hours worked and at

the correct statutory overtime premium rate for all overtime hours.

                                 JURISDICTION AND VENUE

        2.      This Court has subject-matter jurisdiction over this action pursuant to 29

U.S.C. §216(b), which provides that suit under the FLSA “may be maintained against any

employer… in any Federal or State court of competent jurisdiction.” Grice and Brown

have signed opt-in consent forms to join this lawsuit. (Exhibits 1 and 2).

        3.      This Court has jurisdiction over Plaintiffs’ claims pursuant to 28 U.S.C.

§1331 because Plaintiffs’ claims arise under the FLSA.

        4.      This Court has personal jurisdiction because Defendant conducts substantial

business in Pitt County, North Carolina, which is located within this judicial district.

        5.      Venue is proper in this District pursuant to 28 U.S.C. §1391(b) because

Defendant has substantial business contacts in this district and because the unlawful acts

alleged herein occurred in Pitt County, North Carolina, which is located within this judicial

district.

                                             PARTIES

        6.      Grice is a resident of Greenville, North Carolina and works for Defendant as

a Wireless Retail Sales Associate (“Associate”).

        7.      Brown is a resident of Grimesland, North Carolina and works for Defendant

as a Wireless Retail Sales Associate (“Associate”)

        8.      Defendant is an owner and operator of U.S. Cellular branded retail stores

located in North Carolina and Missouri.

                                              2

             Case 4:20-cv-00240-BO Document 1 Filed 12/29/20 Page 2 of 11
       9.      Defendant’s corporate headquarters is located in Greenville, North Carolina.

       10.     At all times relevant, Defendant was Plaintiffs’ “employer” as defined by the

FLSA, 29 U.S.C. §203(d) and was actively engaged in the conduct described herein.

Throughout the relevant period, Defendant employed Plaintiffs and similarly-situated

employees within the meaning of the FLSA.

                                             FACTS

       11.     Plaintiffs and the Collective are individuals who work and have worked for

Defendant as Associates during the three-year statutory period preceding the filing of this

Complaint. Amongst other things, Plaintiffs and the Collective all share similar training,

job descriptions and job tasks. Plaintiffs and Collective Members were all paid an hourly

rate of pay, plus commission and spiffs.

       12.     Defendant hired Grice as an Associate in or about August 2020.

       13.     Defendant hired Brown as an Associate on or about October 14, 2019.

       14.     Throughout the duration of their employment with Defendant, Plaintiffs

received biweekly paychecks from Defendant that did not properly record or compensate

them for all overtime hours that they worked.

       15.     Defendant regularly “shaved” time from the total number of hours Plaintiffs

worked by fraudulently accessing Defendant’s timekeeping system and manually reducing

the actual number of hours worked by Plaintiffs. As a result, Defendant regularly paid

Plaintiffs for less overtime hours than they worked.




                                             3

            Case 4:20-cv-00240-BO Document 1 Filed 12/29/20 Page 3 of 11
       16.    Defendant also failed to accurately calculate Plaintiffs’ regular rates of pay

used to determine their correct overtime pay rate by failing to include commissions and

spiffs in Plaintiffs’ total weekly earnings.

       17.    Grice worked more than 40 hours in a workweek during one or more weeks

of his employment with Defendant and he was not paid for all overtime hours worked, nor

was he paid at the correct overtime pay rate.

       18.    Brown worked more than 40 hours in a workweek during one or more weeks

of her employment with Defendant and she was not paid for all overtime hours worked,

nor was she paid at the correct overtime pay rate.

       19.    Defendant determined and controlled the total number of hours worked by

Plaintiffs, as well as the compensation paid to Plaintiffs.

       20.    Defendant knew, and was aware at all times, that Plaintiffs and the Collective

were not paid for all overtime hours worked because Defendant’s management employees

were instructed to access Defendant’s timekeeping system and reduce the number of

overtime hours that Associates worked.

       21.    The conduct alleged above reduced Defendant’s labor and payroll costs.

       22.    Plaintiffs and the Collective were subject to Defendant’s uniform policies

and practices and were victims of Defendant’s scheme to deprive them of overtime

compensation. As a result of Defendant’s improper and willful failure to pay Plaintiffs and

the Collective in accordance with the requirements of the FLSA, Plaintiffs and the

Collective suffered lost wages and other related damages.



                                                4

          Case 4:20-cv-00240-BO Document 1 Filed 12/29/20 Page 4 of 11
                     DEFENDANT WILLFULLY VIOLATED THE FLSA

       23.      Defendant has no legitimate basis to believe Plaintiffs and the Collective

were exempt from the overtime requirements of the FLSA. Instead, Defendant either

knew or acted with reckless disregard of clearly applicable FLSA provisions in failing to

pay Plaintiffs and the Collective overtime compensation for all overtime hours worked

and at the correct overtime rate of pay. Defendant’s willful actions and/or willful failures

to act, included, but were not necessarily limited to:

             a. Defendant maintained or should have maintained accurate payroll and time

                keeping records that reflected that Plaintiffs and the Collective did, in fact,

                regularly work overtime hours and therefore, Defendant had actual or

                constructive knowledge that Plaintiffs and the Collective worked more

                overtime hours than they were compensated for;

             b. Defendant knew or should have known that it did not pay Plaintiffs and the

                Collective one and one half (1½) times their regular rate of pay for all

                overtime hours worked;

             c. Defendant lacked any good-faith basis to believe that it was lawfully

                permitted to fraudulently manipulate its timekeeping system to reduce the

                number of hours Plaintiffs and the Collective worked; and

             d. Defendant was aware that it would (and did) benefit financially by failing to

                pay Plaintiffs and the Collective overtime premium pay for all overtime

                hours worked, thereby reducing labor and payroll costs.



                                                5

          Case 4:20-cv-00240-BO Document 1 Filed 12/29/20 Page 5 of 11
                      FLSA COLLECTIVE ACTION ALLEGATIONS

       24.    Plaintiffs bring this collective action on behalf of themselves and all others

similarly situated pursuant to 29 U.S.C. § 216(b) to recover unpaid overtime wages,

liquidated damages, and other damages related to Defendant’s violation of the FLSA.

       25.    Plaintiffs pursue the requested relief on behalf of the following individuals

(“the Collective”):


              All individuals who currently work, or have worked, for
              Defendant as Wireless Retail Sales Associates at
              Defendant’s North Carolina and Missouri locations at any
              time within the preceding 3-years from the date of filing
              the complaint.

       26.    Grice is a member of the Collective that he seeks to represent because he was

employed by Defendant during the relevant period, routinely suffered or was permitted to

work more than 40 hours per week, as described above, and was not paid at the FLSA’s

mandated overtime premium rate for all time he worked over 40 hours per workweek.

       27.    Brown is a member of the Collective that she seeks to represent because she

was employed by Defendant during the relevant period, routinely suffered or was permitted

to work more than 40 hours per week, as described above, and was not paid at the FLSA’s

mandated overtime premium rate for all time she worked over 40 hours per workweek

       28.    Defendant engaged in common schemes to avoid paying Plaintiffs and the

Collective overtime pay when they worked in excess of 40 hours per week by (1)

fraudulently manipulating Defendant’s timekeeping system to reduce the number of

overtime hours worked by Plaintiffs and the Collective; and (2) failing to accurately


                                             6

         Case 4:20-cv-00240-BO Document 1 Filed 12/29/20 Page 6 of 11
calculate Plaintiffs’ and the Collective’s regular rates of pay used to determine their correct

overtime pay rate by failing to include commissions and spiffs in Plaintiffs’ and the

Collective’s total weekly earnings.

       29.      Although Plaintiffs and the Collective may have worked in different

locations throughout the relevant period, this action may be properly maintained as a

collective because:

             a. Plaintiffs and the Collective were all paid under the same compensation

                structure;

             b. Plaintiffs and the Collective worked in excess of 40 hours per week during

                one or more workweeks while employed by Defendant;

             c. Regardless of their location, Defendant reduced the number of overtime

                hours worked by Plaintiffs and the Collective by fraudulently manipulating

                Defendant’s timekeeping system to reduce the number of overtime hours

                worked;

             d. Regardless of their location, Defendant did not pay Plaintiffs and the

                Collective an overtime premium of 1½ times their regular hourly rate for all

                time worked in excess of 40 hours per workweek; and

             e. Defendant maintained common timekeeping and payroll systems and

                policies with respect to Plaintiffs and the Collective, regardless of their

                location.

       30.      Defendant encouraged, suffered, and permitted Plaintiffs and the Collective

to work more than forty (40) hours per week without proper overtime compensation.

                                              7

          Case 4:20-cv-00240-BO Document 1 Filed 12/29/20 Page 7 of 11
          31.   Defendant knew that Plaintiffs and the Collective performed work that

required additional wages and overtime compensation to be paid. Nonetheless, Defendant

operated under a scheme, as previously described, to deprive Plaintiffs and the Collective

of overtime compensation.

          32.   Defendant’s conduct as alleged herein was willful and caused damage to

Plaintiffs and the Collective.

          33.   Defendant is liable under the FLSA for failing to properly pay Plaintiffs and

the Collective overtime wages. Plaintiffs request that the Court authorize notice to the

members of the Collective to inform them of the pendency of this action and their right to

“opt-in” to this lawsuit pursuant to 29 U.S.C. § 216(b) for the purpose of seeking unpaid

overtime compensation, liquidated damages under FLSA, and the other relief requested

herein.

          34.   Plaintiffs estimates that the collective, including both current and former

employees over the relevant period, will include more than 75 members. The precise

number of collective members should be readily available from Defendant’s personnel,

scheduling, time, and payroll records as part of the notice and “opt-in” process provided

by 29 U.S.C. §216(b). Given the composition and size of the Collective, its members may

be informed of the pendency of this action directly via U.S. mail and e-mail.


                    FAILURE TO PAY OVERTIME WAGES UNDER THE
                      FLSA FOR ALL OVERTIME HOURS WORKED

          35.   Plaintiffs reallege and incorporates by this reference all the paragraphs

above in this Complaint as though fully set forth herein.

                                              8

            Case 4:20-cv-00240-BO Document 1 Filed 12/29/20 Page 8 of 11
       36.    Defendant operates an “enterprise” as defined by Section 3(r)(1) of the

FLSA, 29 U.S.C. § 203(r)(1), and is engaged in commerce within the meaning of Section

3(s)(1)(A), 29 U.S.C. § 203(s)(1)(A).

       37.    Plaintiffs and the Collective are similarly-situated individuals within the

meaning of the FLSA, 29 U.S.C. §216(b).

       38.    FLSA Section 207(a)(1) states that an employee must be paid an overtime

rate, equal to at least 1½ times the employee’s regular rate of pay, for all hours worked in

excess of 40 hours per week.

       39.    Throughout the relevant period, Defendant violated the FLSA by routinely

suffering or permitting Plaintiffs and the Collective to work overtime hours each week

without paying them premium overtime pay at the correct overtime pay rate and for the

actual number of overtime hours worked.

       40.    Throughout the relevant period, Plaintiffs and the Collective each worked in

excess of 40 hours per week during one or more workweeks but were not paid an overtime

premium of 1½ times their regular hourly rate for all of those additional hours.

       41.    Defendant’s actions described in this Complaint violated the FLSA.

       42.    Defendant’s actions were willful and not in good faith.

       43.    Plaintiffs and the Collective have been harmed as a direct and proximate

result of Defendant’s unlawful conduct because they have been deprived of overtime wages

owed for time worked in excess of 40 hours per week from which Defendant derived a

direct and substantial benefit.



                                             9

          Case 4:20-cv-00240-BO Document 1 Filed 12/29/20 Page 9 of 11
       44.    Defendant is liable to Plaintiffs and the Collective for actual damages,

liquidated damages, and equitable relief pursuant to 29 U.S.C. §216(b) as well as

reasonable attorneys’ fees, costs, and expenses.

       45.    Plaintiffs and the Collective are also entitled to injunctive relief to prevent

Defendant from continuing their violation of the FLSA and other appropriate Collective-

wide injunctive relief.

                                PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs, individually and on behalf of all others similarly situated,

by and through their attorneys, demand judgment against Defendant, jointly and severally,

and in favor of Plaintiffs and all others similarly situated, for a sum that will properly,

adequately, and completely compensate Plaintiffs and all others similarly situated for the

nature, extent and duration of their damages, the costs of this action and as follows:

       A.     Order the Defendant to file with this Court and furnish to counsel a list of all
              names, telephone numbers, e-mail addresses and home addresses of all
              Associates who have worked for the Defendant within the last three years;

       B.     Authorize Plaintiffs’ counsel to issue notice via U.S. Mail and e-mail at the
              earliest possible time to all Associates who worked for the Defendant within
              the last three years, informing them that this action has been filed, of the
              nature of the action, and of their right to opt-in to this lawsuit if they were
              deprived of overtime compensation, as required by the FLSA;

       C.     Certify Plaintiffs’ FLSA claims as a collective action;

       D.     Declare and find that the Defendant committed one or more of the following
              acts:

                  i. Violated provisions of the FLSA by failing to pay overtime wages to
                     Plaintiffs and similarly-situated persons who opt-in to this action;

                 ii. Willfully violated provisions of the FLSA;

                                             10

         Case 4:20-cv-00240-BO Document 1 Filed 12/29/20 Page 10 of 11
      E.       Award compensatory damages, including all overtime pay owed, in an
               amount according to proof;

      F.       Award liquidated damages on all compensation due accruing from the date
               such amounts were due;

      G.       Award all costs and reasonable attorneys’ fees incurred prosecuting this
               claim;

      H.       Grant leave to add additional plaintiffs by motion, the filing of written
               consent forms, or any other method approved by the Court; and

      I.       For such further relief as the Court deems just and equitable.


Dated: December 29, 2020                   Respectfully Submitted,


                                           /s/ Philip J. Gibbons, Jr.
                                           Philip J. Gibbons, Jr., NCSB #50276


                                           GIBBONS LEIS, PLLC
                                           14045 Ballantyne Corporate Place, Ste. 325
                                           Charlotte, NC 28277
                                           Telephone: 704-612-0038
                                           Email: phil@gibbonsleis.com
                                                  craig@gibbonsleis.com




                                             11

           Case 4:20-cv-00240-BO Document 1 Filed 12/29/20 Page 11 of 11
